PD-0042-15
fx^mmsi
          ifflaoJJ.eDseT^                        E   U-VCUX



          ^}l££^w^^^^M^MWM.
                                                       RECEIVED IN
          UounJjiJ^^                             -GOURT-OFeRIMWAtrtPPEAE
                                                        FEB 20 2015-




          ]ir_jAui&^                                                 IN-
          []m^l^l(AySjAs^-^A^ S^\J3XjAtOF CRIMINALAPPEALS
                                                              FEB23 27.J)

          iriaLfermC* ^__ —r~                           Abel Acosta^tefk----
                              o              ^
           mol
           IL^t^VaoUc^
                                                                            2a
          ^rx^_\^c^A^r_mVe^s> L \3)H ^.JoJ^cl-0^-33.3-^3-j>-4




          Bsbo4e^                                                           -


          LsLkfc* V     ul&s&S_      m5=3A~0Si3m$
                                                                        WAjqUx
 jffltaJL^os^^                                           A.qBCs|JCeMieu-
.IticAJlaos^
~(^^^^^^xMMm,^i-
Lc^^sk-^mm-nocoAi
U ii.o^_
a    X\^ft5obcL
              afii




\iuWAaA^\)^
  &~&W\a=&
W^kiiS3jk]BLiWL^
ftfc4-       JL(^CikaftXt^Q»-nc\^

               .                                         ._ .     vat        „jL_Lbj_w.o.o


     itWAijasL^
Of gh&Wrv 10 moarrteun tf)f
—.   -^y —             —.   —-—     •-   «—-w--   »- —   i              V\                   V




oW^VftJ^^UQ^^
                                                                    juda&JQeaejcjQESsk



m^-AWe&s.vJ^
rfoWjLWWa\v\kl^ \oas affirm                                     COftNO. ®SMH~00\43-Cft
ACITIFIED COPY

     THOMAS A. WILDER
         district eLijpc
                                                                                   CID# 0718569

                                                  NO. 1174887
            ZbEPUTY

    THE STATE OF TEXAS                                  )(              IN THE CRIMINAL DISTRICT


    VS.                                                 )(              COURT NO. THREE OF

     MCWILLIAMS.LETICIA                                 ){              TARRANT COUNTY, TEXAS




               SUPPLEMENT / AMENDMENT TO CONDITIONS OF COMMUNITY SUPERVISION
                                       MENTALLY IMPAIRED OFFENDERS



    1.       Submit to psychiatric and/or psychological evaluation as directed by the court or supervision
             officer.

    2.       Attend and participate fully in counseling or classes are directed by the court or the
             supervision officer.

    3.       Take all medication as prescribed by the treatment provider.

    4.       Abstain from the use, possession, or consumption of alcoholic beverage and submit to testing
             for alcohol use.




                                                                        LiML
                                                                Judge
     I have received my conditions of community supervision


    JSi^gj^
    Witness: Supervision Officer                                Defendant



     Date



     CSC 412 - Mentally Impaired     Rev. 09/05
                                                                                         HUED
                                                                            THOMA8 AWILDER, DIST. CLERK
                                                                                 TARRANT COUNTY, TEXAS

                                                                                     JAN 19 2011
                    COURTOFCRIMINAL APPEALS
                                                                            T.ME ,g[£D
                              FEB 2 o 2015                                  nv         CxBr" _ DEPUTY


                                     »l«l
A C-BR'OFIED   COP1!                              c33> ^0^vfe^s                   *vo. ©a- \h- Qter\H9-cjft
\TTEST:^2-l£2f£l-~
      THOMAS A. WILDER                 A
        DISTRICT CLERK                 W
   TARRANT COUNTY, TEXAS

BY:^^-^^-™                                             ORDER
 ^6'A5//jLjBPU'lf
         !-           On this date, the foregoing Petition was presented to he Court in chambers, ;and
              the following is hereby ordered:

                X the District Clerk shall issue an Alias Capias for the arrest o:the Defendant
                       the Defendant shall remain on bond, and the District Clerk srpall issue a Precept
                       To Serve the foregoing Petition on the said Defendant

                       bond is hereby set at $_                      after fee   arrearage is brought
                       current.

                X      Hold- No Bond

                 X     Fee arrearage to be paid current.


                       The Defendant shall report to the Community Sup enl/ision and Corrections :
                       Department, 200 West Belknap,2nd Floor, Fort Wortth        Texas 76196-0255: I
                              (a) immediately after release or the next work     ng day and
                              (b) report monthly thereafter or as directed unltil released by the Court.


                       Signed and Ordered Entered on                                     .,2011.



                                                          RO
                                                                                 UUV
                                                                                 , Judg^ Presiding
                                                          Criminal District C6urt Three
                                                          Tarrant County, Tejxas
CSTMEDCOPY                                         The State filed a motion to revoke Defendant's community supervision. After hearing tie State's motion. Defendant a plea,
the evidence submitted, and reviewing the record, the Court GRANTS the State's motion. The Court's record indicates that Defendant
was previously convicted of a felony offense and punishment was assessed as indicated above. The record indicates the Court ordered
imposition of Defendant's sentence of confinement suspended and placed Defendant on community supervision for 10 Years.
         The Court FINDSDefendant has violated the conditions of community supervision as set out in the State's ORIGINAL
Motion to Revoke Community Supervision as attached:
PARAGRAPHfS): ONE A.B: TWO. THREE. FOUR • DEFENDANT PLEAD NOT TRUE
PARAGRAPHS): ONE A.B: TWO. THREE. FOUR •FOUND TRUE BY THE COURT
         Accordingly, the Court ORDERS the previous orders in this cause suspending imposition of sentence of confinement,and
placing Defendant on community supervision REVOKED, (select one of the following)
• The Court ORDERS Defendant punished in accordance with the judgment and sentence originally entered in this cause.
§3 Finding it to be in the interest ofjustice, the Court Orders Defendant punished in accordance with the reformed judgment, and
sentence indicated above.
        Punishment Options (select one)
13 Confinement in State Jail or Institutional Division. The CourtORDERS the authorized agent of the State of Texas or the
Sheriff of this County to take, safely convey, and deliver Defendant to the Director. Institutional Division, TDCJ. The Court
ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody ofthe Sheriff ofthis county until the Sheriff canobey the directions ofthis sentence. The Court ORDERS that upon release
from confinement, Defendant proceed immediately to the Tarrant County District Clerk. Once there, the Court ORDERS
Defendant topay, or make arrangementsto pay,any remaining unpaidfines, court, costs, and restitution as ordered bythe Court
above.
• County Jail Confinement / Confinement in Lieu of Payment. The Court ORDERS Defendantimmediatelycommitted to the
custody ofthe Sheriff of County. Texas on the date the sentence is to commence. Defendant shall be confined in the County Jail for
the period indicated above. The Court ORDERS that upon release from confinement. Defendant shall proceed immediately to the .
Once there, the Court ORDERS Defendant, to pay. or make arrangements to pay, any remaining unpaid fines, court costs, and
restitution as ordered by the Court above.
• Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant, to proceed
immediatelyto the Office of the County . Once there, the Court ORDERS Defendant to pay or make arrangements to pay all fines and
court costs as ordered by the Court in this cause.
         The Court ORDERS Defendant's sentence EXECUTED.
         The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent, incarcerated.
         The Court further ORDERS Defendant to pay all fines, court costs, and restitution as indicated above.
                              Furthermore, the following special findings or orders applv:

DEADLY WEAPON FINDING NOTICE - WAIVED BEFORE PLEA ON JANUARY 19, 2010.

REPARATIONS IN THE AMOUNT OF $1,933.00



Signed and entered on 4/10/2014




                                                                JUDGE PRESIDING




                                                          Case No. 1.17-1887D                                    Page. "*^.. of s~s